Case 19-22002 Doc5/ Filed 07/13/20 Page1 of 2

LS RETAIN

Lori $. Simpson , U. S. BANKRUPTCY JUDGE Evidentiary Hrg: Y N
Exhibits Filed; Y N

 

PROCEEDING MEMO ~ CHAPTER 13

Date: 07/13/2020 Time: 02:00
CASE: 19-22002 Cathy Grant

eee ee = a ae ..
e"Michael Patrick coyle YepresentingGathy oxght {Debtor}

__ R. Herr FP, Nix — B. Tucci K. Smits

representing Rebecca A. Herr (Trustee)

 

 

[40] Motion for Relief from Stay and Notice of Motion
as to Debtor and Co-Debtor BRIAN ALLEN GRANT Re:
11403 Ridge Lane, Monrovia, MD 21770. Fee Amount
$181, Notice Served on 1/22/2020, Filed by

U.S. Bank Trust National Association as Trustee

of Igloo Series III Trust, Objections due by 02/5/2020.
with three additional calendar days allowed if

all parties are not served electronically. Hearing
scheduled for 02/20/2020 at 10:00 AM ~ Courtroom

3-D. (Attachments: #84 Notice of Motion Notice

of Motion)

MOVANT : U.S. Bank Trust National Association as Trustee of Iqloc Series III
Trust BY C Peck

{42] Response on behalf of Cathy Grant Filed by Michael

Patrick Coyle (related document(s) 40 Relief

from Stay and Notice of Motion filed by Creditor , i

U.S. Bank Trust National Association as Trustee Ms Wocoe|
of Igloo Series III Trust).

{43] Supplemental Opposition on behalf of Cathy Grant
Filed by Michael Patrick Coyle (related document {(s)
3 List of All Creditors)

MOVANT : Cathy Grant BY M Coyle

[45] Amended Motion FOR IN REM RELIEF FROM AUTOMATIC
STAY AND CO-DEBTOR BRIAN GRANT STAY AND HEARING
THEREON Re: 11403 Ridge Lane, Monrovia, MD 21770
Filed by U.S. Bank Trust National Association as
Trustee of Igloo Series III Trust (related document {s)
4 Notice of Motion) (Peck, Christopher) Modified

on 2/24/2020 (Harris, Asia).

Movant : U.S, Bank Trust National Association as Trustee of Igloo Series III
Trust BY C Peck

[49] Opposition on behalf of Cathy Grant Filed by Michael
Patrick Coyle (related document(s) 47 Amended

Notice of Motion filed by Creditor U.S. Bank Trust
National Association as Trustee of Igico Series

19-22002: 1 of 2

 
Case 19-22002 Doc5/ Filed 07/13/20 Page 2 of 2

EII Trust).

MOVANT : Cathy Grant BY M Coyle

 

 

DISPOSITIONS:
Plan: Confirmed Modified Hold Interlineation:$ Mos. Converted to Ch
Denied without/with leave to amend by: Cone: Dismissed
Continued to: main A 24 2OH7O HEY)
d {
Other Matters: {List Paper No next to ruling)
Granted Sustained Denied
Overruled Withdrawn Under Adv.
Moot Consent Dismissed
O.T.d. Fee
DECISION:
[ ] Signed by Court [ ] Filed by Counsel
[ ] To be prepared by:
[ ] Movant's counsel { ] Court
[ ] Respondent's counsel [ ] Other

 

NOTES :

Fork AGSsuwek sede YO ewns.oh

© “rw Qc ko A\AsT BL
Dye ve ile

D Ves ode ath o} Mag vlan

| Weems.
Wc \
0? Wao, WSK pugs.

19-22002: 2 of 2

 
